 

Release And Issuance Agreement

Dated as of June 22, 2016

(Tarek Kirschen)

 

This Release and Issuance Agreement (this “Agreement”) is entered into as of the
date first set forth above by and between Tarek Kirschen (“Kirschen”), South
Centre, Inc. (“Purchaser”), Alexander Bafer (“Bafer”) and Carolco Pictures,
Inc., a Florida corporation (the “Company”). Kirschen, Purchaser, Bafer and the
Company are sometimes collectively referred to herein as the “Parties” and each
as a “Party.”

 

In consideration of the premises and the mutual promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

 

  1. Release by Kirschen. Kirschen and Kirschen’s affiliates, successors,
assigns, heirs, executors, and representatives (collectively, the “Kirschen
Parties”), do hereby release, acquit, satisfy, and forever discharge Purchaser,
Bafer and the Company and each of their respective officers, directors,
shareholders, agents, employees, successors, and assigns (collectively, “Company
Parties”) from and against any and all claims, rights, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands, and causes of action of any and every kind,
nature, and character, known or unknown, including any and all claims for
attorneys’ fees and costs, which the Kirschen Parties may now have, or may ever
have, known or unknown, against the Company Parties, including those related to
any form of unpaid or accrued compensation, remuneration or other fees, and
those related to the Stock Matters (as defined below), and the current debt owed
by the Company to Kirschen in the amount of $438,767.35 (the “Debt”) from the
beginning of time to the date hereof (the “Released Claims”). This Agreement is
intended to include all possible legal theories, including but not limited to,
any tort; the violation of any express or implied contract whether written or
oral, or any federal, state or local securities laws, statutes, regulations or
executive orders, defamation, intentional infliction of emotional distress;
injury to reputation; and pain and suffering. This release has been executed
voluntarily. Kirschen has had the opportunity to obtain the advice of any
attorney or a representative of Kirschen’s choice prior to executing this
Agreement and has a full understanding of the terms of this release, which may
not be changed except by a writing signed by both Indemnified Parties and
Kirschen.         2. Release by Bafer. Bafer and his affiliates, successors,
assigns, heirs, executors, and representatives (collectively, the “Bafer
Parties”), do hereby release, acquit, satisfy, and forever discharge the
Kirschen Parties from and against any and all claims, rights, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, and causes of action of any and every
kind, nature, and character, known or unknown, including any and all claims for
attorneys’ fees and costs, which the Bafer Parties may now have, or may ever
have, known or unknown, against the Kirschen Parties, including those related to
any form of unpaid or accrued compensation, remuneration or other fees, and
those related to the Stock Matters from the beginning of time to the date hereof
(the “Bafer Released Claims”). This Release is intended to include all possible
legal theories, including but not limited to, any tort; the violation of any
express or implied contract whether written or oral, or any federal, state or
local securities laws, statutes, regulations or executive orders, defamation,
intentional infliction of emotional distress; injury to reputation; and pain and
suffering. This release has been executed voluntarily. Bafer has had the
opportunity to obtain the advice of any attorney or a representative of Bafer’s
choice prior to executing this Release and has a full understanding of the terms
of this release, which may not be changed except by a writing signed by all the
Parties hereto.

 

   

 

 

  3. Preferred Stock. Kirschen acknowledges that the Company purported, in the
past, to have issued shares of Series A Preferred Stock of the Company and/or
shares of Series B Preferred Stock of the Company (together with any other class
or designation of preferred stock of the Company, the “Preferred Stock”) to
Kirschen, or Kirschen purposed to acquire and/or sell and transfer shares of
Preferred Stock. Kirschen hereby acknowledges and agrees that no Preferred Stock
has ever been validly authorized or issued, and that Kirschen does not have, and
never has had any ownership of, or rights to, any shares of Preferred Stock.
Kirschen acknowledges and agrees that the Released Claims shall include any and
all claims, rights, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, and causes of action of any and every kind, nature, and character,
known or unknown, including any and all claims for attorneys’ fees and costs
which relate in any way to (i) any ownership or claimed ownership by Kirschen of
any shares of Preferred Stock, and (ii) any failure of any Preferred Stock not
to be validly authorized or issued, and (iii) any damages or costs or damages
incurred by Kirschen related to any matters related to any Preferred Stock,
whether or not validly authorized and issued (collectively, the “Stock
Matters”).         4. Covenant Not to File a Claim and Indemnification.

 

  a. The Kirschen Parties agree not to file for themselves or on behalf of any
other party, any claim, charge, complaint, action, or cause of action against
the Company Parties related to or arising from the Released Claims, and further
agree to indemnify and save harmless the Company Parties from and against any
and all losses, including, without limitation, the cost of defense and legal
fees, occurring as a result of any claims, charges, complaints, actions, or
causes of action made or brought by the Kirschen Parties against the Company
Parties in violation of this Agreement. In the event that any Kirschen Party
brings a suit against the Company Parties in violation of this covenant, the
Kirschen Parties agree to pay any and all costs of Company Parties, including
attorneys’ fees, incurred by Company Parties in challenging such action.        
b. The Bafer Parties agree not to file for themselves or on behalf of any other
party, any claim, charge, complaint, action, or cause of action against the
Kirschen Parties related to or arising from the Bafer Released Claims, and
further agree to indemnify and save harmless the Kirschen Parties from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by the Bafer Parties against the
Kirschen Parties in violation of this Release. In the event that any Bafer Party
brings a suit against the Kirschen Parties in violation of this covenant, the
Bafer Parties agree to pay any and all costs of Kirschen Parties, including
attorneys’ fees, incurred by Releasor Parties in challenging such action.

 

 -2- 

 

 

  5. Payment in Shares. The releases given herein shall be effective upon the
issuance to Kirschen by the Company of (i) 5,000,000 shares of Series A
Preferred Stock of the Company in exchange for the payment by Kirschen of
$500.00 to the Company, and (ii) 1,000,000 shares of Series B Preferred Stock of
the Company (collectively, the “Shares”) to be issued in exchange for
forgiveness of the Debt and the releases given herein.         6. Settlement,
Representations.

 

  a. This is a compromise and settlement of potential or actual disputed claims
and is made for the purpose of avoiding the uncertainty, expense, and
inconvenience of future litigation. Neither this Agreement nor the furnishing of
any consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any party of any
liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.         b. Kirschen represents,
warrants and agrees that the Debt constitutes all amounts owed by the Company to
Kirschen and any of Kirschen’s Affiliates as of the date hereof, and that such
Debt is being forgiven in exchange for the issuance to Kirschen of the Shares.  
      c. Kirschen hereby represents and warrants to the Company as follows:

 

  i. Kirschen is an “accredited investor” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

 -3- 

 

 

  ii. Kirschen has been furnished with all documents and materials relating to
the business, finances and operations of the Company and information that
Kirschen requested and deemed material to making an informed investment decision
regarding its purchase of the Shares. Kirschen has been afforded the opportunity
to review such documents and materials and the information contained therein.
Kirschen has been afforded the opportunity to ask questions of the Company and
its management. Kirschen understands that such discussions, as well as any
written information provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and the
Company makes no representation or warranty with respect to the completeness of
such information and makes no representation or warranty of any kind with
respect to any information provided by any entity other than the Company. Some
of such information may include projections as to the future performance of the
Company, which projections may not be realized, may be based on assumptions
which may not be correct and may be subject to numerous factors beyond the
Company’s control. Additionally, Kirschen understands and represents that he is
purchasing the Shares notwithstanding the fact that the Company may disclose in
the future certain material information that the Kirschen has not received,
including the financial results of the Company for their current fiscal
quarters. Neither such inquiries nor any other due diligence investigations
conducted by such Kirschen shall modify, amend or affect such Kirschen’s right
to rely on the Company’s representations and warranties, if any, contained
herein. Kirschen has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
investment in the Shares. Kirschen has full power and authority to make the
representations referred to herein, to purchase the Shares and to execute and
deliver this Agreement.         iii. Kirschen has read and understood, and is
familiar with, this Agreement, the Shares and the business and financial affairs
of the Company.         iv. Kirschen, either personally, or together with his
advisors, has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Shares,
is able to bear the risks of an investment in the Shares and understands the
risks of, and other considerations relating to, a purchase of a Share. Kirschen
and his advisors have had a reasonable opportunity to ask questions of and
receive answers from the Company concerning the Shares. Kirschen’s financial
condition is such that Kirschen is able to bear the risk of holding the Shares
that Kirschen may acquire pursuant to this Agreement, for an indefinite period
of time, and the risk of loss of Kirschen’s entire investment in the Company.  
      v. Kirschen has investigated the acquisition of the Shares to the extent
Kirschen deemed necessary or desirable and the Company has provided Kirschen
with any reasonable assistance Kirschen has requested in connection therewith.  
      vi. The Shares are being acquired for Kirschen’s own account for
investment, with no intention by Kirschen to distribute or sell any portion
thereof within the meaning of the Securities Act (other than the shares of
Series A Preferred Stock which shall be sold to Purchaser pursuant to a stock
purchase agreement dated as of the date hereof), and will not be transferred by
Kirschen in violation of the Securities Act or the then applicable rules or
regulations thereunder. No one other than Kirschen has any interest in or any
right to acquire the Shares. Kirschen understands and acknowledges that the
Company will have no obligation to recognize the ownership, beneficial or
otherwise, of the Shares by anyone but Kirschen.

 

 -4- 

 

 

  vii. No representations or warranties have been made to Kirschen by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Agreement.         viii. Kirschen is aware that
Kirschen’s rights to transfer the Shares is restricted by the Securities Act and
applicable state securities laws, and Kirschen will not offer for sale, sell or
otherwise transfer the Shares without registration under the Securities Act and
qualification under the securities laws of all applicable states, unless such
sale would be exempt therefrom.         ix. Kirschen understands and agrees that
the Shares he acquires have not been registered under the Securities Act or any
state securities act in reliance on exemptions therefrom and that the Company
has no obligation to register any of the Shares offered by the Company.        
x. Kirschen has had an opportunity to ask questions of, and receive answers
from, representatives of the Company concerning the terms and conditions of this
investment and all such questions have been answered to the full satisfaction of
the undersigned. Kirschen understands that no person other than the Company has
been authorized to make any representation and if made, such representation may
not be relied on unless it is made in writing and signed by the Company. The
Company has not, however, rendered any investment advice to the undersigned with
respect to the suitability.         xi. Kirschen understands that the
certificates or other instruments representing the securities included in the
Shares, as well as the common stock issuable with respect thereto, shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such certificates):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE CORPORATION.

 

 -5- 

 

 

  xii. Kirschen also acknowledges and agrees that an investment in the Shares is
highly speculative and involves a high degree of risk of loss of the entire
investment in the Company, and there is no assurance that a public market for
the will be available and that, as a result, Kirschen may not be able to
liquidate Kirschen’s investment in the Shares should a need arise to do so.    
    xiii. Kirschen is not dependent for liquidity on any of the amounts Kirschen
is investing in the Shares.         xiv. Kirschen has full power and authority
to make the representations referred to herein, to purchase the Shares and to
execute and deliver this Agreement.         xv. Kirschen understands that the
foregoing representations and warranties are to be relied upon by the Company as
a basis for the exemptions from registration and qualification of the sale of
the Shares under the federal and state securities laws and for other purposes.

 

  7. Miscellaneous.

 

  a. It is understood that this Agreement shall be governed by, construed and
enforced in accordance with, and subject to, the laws of the State of Florida,
without application of the conflicts of laws provisions thereof. Subject to
provisions herein to the contrary, this Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective legal
representatives, successors and assigns and no others; provided, however, that
no party may assign this Agreement without the prior written consent of the
other Parties, which consent shall not be unreasonably withheld. The Parties
agree and acknowledge that the terms of and all information concerning this
Agreement shall remain confidential and may be disclosed by the Parties only
pursuant to a final binding court order or other required disclosure under laws
applicable to the Parties.         b. In the event any provision of this
Agreement is held to be invalid, illegal or unenforceable for any reason and in
any respect, such invalidity, illegality, or unenforceability shall in no event
affect, prejudice or disturb the validity of the remainder of this Agreement,
which shall be and remain in full force and effect, enforceable in accordance
with its terms.         c. In this Agreement, unless the context otherwise
requires; references to Sections are references to sections of this Agreement;
references to any party to this Agreement shall include references to its
respective successors and permitted assigns; the terms “hereof,” “herein,”
“hereby,” and any derivative or similar words will refer to this entire
Agreement; references to any document (including this Agreement) are references
to that document as amended, consolidated, supplemented, novated or replaced by
the parties from time to time.

 

 -6- 

 

 

  d. The division of this Agreement into sections and subsections and the use of
captions and headings in connection therewith are solely for convenience and
shall have no legal effect in construing the provisions of this Agreement. This
Agreement sets forth therein set forth the entire agreement between the Parties
hereto with respect to the subject matter hereof and fully supersedes any and
all prior agreements or understandings between the parties hereto pertaining to
the subject matter hereof.         e. The terms and provisions of this Agreement
are intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties
hereto to confer third-party beneficiary rights upon any other person or entity
other than the Company Parties.         f. Any notice, demand or communication
required, permitted, or desired to be given hereunder shall be deemed
effectively given when personally delivered, when received by telegraphic or
other electronic means (including telecopy) or overnight courier, or five (5)
days after being deposited in the United States mail, with postage prepaid
thereon, certified or registered mail, return receipt requested, to the
addresses of the Parties as set forth below.         g. This Agreement may be
executed in two or more counterparts, each and all of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument. The execution and delivery of this Agreement may be perfected by the
exchange of executed signature pages via facsimile or Adobe Portable Document
Format followed by delivery of the original executed signature pages via
overnight mail carrier thereafter.

 

[Signatures appear on following page]

 

 -7- 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above-written.

 

  Tarek Kirschen         /s/ Tarek Kirschen   Tarek Kirschen         Address for
Notices:   16850 Collins Ave #112   Sunny Isles Beach , FL 33160         Carolco
Pictures, Inc.         By: /s/ Tarek Kirschen   Name: Tarek Kirschen   Title:
Chief Executive Officer         Address for Notices:   1395 Brickell Avenue  
Suite 800   Miami, FL 33131         South Centre, Inc.         /s/ David Cohen  
Name: David Cohen   Title: Chief Executive Officer         Address for Notices:
  1200 N. Federal Highway, Suite 200   Boca Raton, FL 33432         Alexander
Bafer         /s/ Alexander Bafer   Alexander Bafer         Address for Notices:
       

 

 -8- 

 

 

 

